Per curiam.

Motion is made in this case to repudiate the *59jurisdiction of this court, and to strike the cause from tbe docket, upon tbe ground that, after a final judgment, and after, as it is alleged, tbe court had adjourned its regular term, tbe power of tbe court over tbe cause ceased, and that tbe subsequent order of tbe court for a rehearing, made at tbe adjourned term, commencing on the first Monday in December last, was void, and that the rehearing then granted should be treated as a nullity.
This is a very important question, not only in its bearing upon other cases, but as involving tbe power of this court in reference to tbe correction of its own judgments, and we trust we have given to it tbe consideration which its importance and delicacy demand.
It is most unquestionably true, that, after the final adjournment of this court, it ceases to have any power over its records, other than such as is incident to all courts of general jurisdiction, that of correcting clerical errors where the record affords matter upon which to base such correction. After its final adjournment, its judgments are absolute and conclusive, and the court has no power over them.
But, while we fully recognize this undeniable principle of law, we are, on the other hand, equally clear, that the casé presented by this motion does not fall within it.
The statute declares, that the Supreme Court shall hold two terms in each year, to commence the first Mondays in January and June. The length of the terms is not prescribed, but the court is required to sit from day to day, (Sundays excepted,) until the business is completed. By the first section of the act of 1833, it was provided : “ The judges of the Supreme Court may hold adjourned terms of said court, for the trial of such causes as the counsel on both sides thereof may agree to set at such adjourned term, to be called .and heard in the order in which they arc set for trial, of which the clerk shall make record; and it shall be the duty of'the court to cause to •be entered of record, at the time of setting such causes for trial, the time of the commencement, of'such adjourned term.’’
In tbe case before us, at the last June term, an order was made for the holding of an adjourned term of the court, to -commence on the first Monday in December last, which was set apart for the trial of the causes on the North Eastern *60Division, and all other causes on the docket, not otherwise disposed of, were ordered to be continued until the next regular term. The judgment in the case before us was rendered at the June term, anterior to the order of continuance, and a rehearing was granted at the .adjourned term. The question is, had the court the power to grant the rehearing ?
We feel quite sure that it bad. The adjourned term, as its name manifestly imports, is but a continuation of the previous term, and although it is continued for the trial of the causes on a particular division, it by no means follows that the power of the court over the business which has been done and the entries made, is taken away. It is the same term prolonged ■ and although prolonged for purposes specified in the order, and although the court, as a matter of justice to the counsel and suitors, would not take up any causes not set for trial at such adjourned term, yet, as its session or term has not finally closed, it has power over its record to make it conform to the truth, and to see that injustice is not done by allowing an erroneous judgment to stand against a party, but should, as in the case before us, mero motu, vacate it, and set down the cause for a rehearing at tlie regular succeeding term. If the term has not closed, and the court is still in session, it is not concluded by its previous order, but has power to rescind it; for so long as the term continues, this power necessarily results. It is not like the case of a special distinct term held after the regular term has been brought to a final close. In éueh case, the court would be concluded by the final adjournment.
In order to conclude the court, and exclude its power over the record of the term, the term must have closed either by an adjournment sine die, or by lapse of time so as to be closed by the coming on of the regular term. Here the court adjourned to a particular day, for the purpose, ’tis true, of trying certain causes, but still continuing the term and retaining its powers incident to its orders made during the term.
It was long the practice under the statutes to adjourn the court to a particular day preceding the next regular term, so as to meet and deliver opinions, and have the judgments entered up as of the term which was thus prolonged. — See the records of this court.
*61Although we do not pursue this practice now, jet we think the judgments so rendered are not void, but the- court had jurisdiction.
Suppose that, at the adjourned term, the counsel should have consented to try a cause not on the North Eastern Division, and the court had tried it, could it be seriously contended that the judgment rendered would have been void for want of jurisdiction ? Clearly it would have been competent for the court to set aside the previous order of continuance, and by the consent of counsel to have tried the cause. Consent could not confer this jurisdiction. The court had it without such consent, but without such consent its exercise would have been unjust.
Upon the whole, we are fully persuaded that the court had power over the record, and might rightfully grant the rehearing.
Motion denied.